Citation Nr: 0820491	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-34 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 14, 
1999 for the grant of service connection for hepatitis C. 

2.  Entitlement to an initial compensable rating prior to 
July 2, 2001, an initial rating greater than 10 percent prior 
to November 25, 2007, and an initial rating greater than 
40 percent thereafter, for hepatitis C.

3.  Entitlement to service connection for hypertension as 
secondary to service-connected hepatitis C.

4.  Entitlement to service connection for hearing loss and 
middle ear cholesteatoma as secondary to service-connected 
hepatitis C.

5.  Entitlement to service connection for sinusitis as 
secondary to service-connected hepatitis C.

6.  Entitlement to service connection for allergic rhinitis 
as secondary to service-connected hepatitis C.

7.  Entitlement to service connection for degenerative joint 
disease (claimed as arthritis, muscle pain, and an abnormal 
bone scan) as secondary to service-connected hepatitis C.

8.  Entitlement to service connection for a genitourinary 
disorder as secondary to service-connected hepatitis C.

9.  Entitlement to service connection for a cardiac 
disability as secondary to service-connected hepatitis C.

10.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to April 
1968.

The issues of entitlement to higher initial ratings for 
hepatitis C and to an effective date earlier than June 14, 
1999 for the grant of service connection for hepatitis C come 
to the Board of Veterans' Appeals (Board) from a June 2005 
rating decision of a Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
hepatitis C and assigned staged ratings of zero percent 
effective June 14, 1999, and of 10 percent effective July 2, 
2001.  The veteran disagreed with this decision in July 2005.  
He perfected a timely appeal in April 2006.  

The issues of entitlement to service connection for 
hypertension, hearing loss and middle ear cholesteatoma, 
sinusitis, allergic rhinitis, degenerative joint disease, 
genitourinary disorder, and enlarged heart, each as secondary 
to hepatitis C, and entitlement to TDIU, come to the Board 
from an August 2006 rating decision.  The veteran disagreed 
with this decision in September 2006.  He perfected a timely 
appeal in April 2007.  

The issues of entitlement to service connection for 
hypertension, hearing loss and middle ear cholesteatoma, 
sinusitis, allergic rhinitis, degenerative joint disease, 
genitourinary disorder, and enlarged heart, each as secondary 
to hepatitis C, and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  On June 14, 1999, the veteran filed a claim of service 
connection for hepatitis C.

2.  By rating decision in June 2005, the RO granted service 
connection for hepatitis C, effective June 14, 1999; prior to 
that date, the veteran had not filed or indicated an intent 
to file such a claim.

3.  Prior to July 2, 2001, the veteran's hepatitis C was not 
productive of demonstrable liver damage with mild 
gastrointestinal disturbance.

4.  From July 2, 2001 until November 25, 2007, the veteran's 
hepatitis C was not productive of daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  

5.  Effective November 25, 2007, the veteran's hepatitis C is 
not productive of daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12- 
month period, but not occurring constantly.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 14, 
1999, for the grant of service connection for hepatitis C 
have not been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.4(b)(1), 3.31, 3.105(a), 
3.151(a), 3.157, 3.400 (2007).

2.  The criteria for an initial compensable rating prior to 
July 2, 2001, for hepatitis C have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic Code (DC) 7354 
(2007).

3.  The criteria for an initial rating greater than 
10 percent prior to November 25, 2007, for hepatitis C have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, 
DC 7354 (2007).

4.  The criteria for an initial rating greater than 
40 percent effective November 25, 2007, for hepatitis C have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, 
DC 7354 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in June 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the veteran to submit medical evidence 
showing that his service-connected hepatitis C had worsened 
and noted other types of evidence the veteran could submit in 
support of his claims  The veteran was informed of when and 
where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's higher initial rating claims for hepatitis C 
are "downstream" elements of the RO's grant of service 
connection for hepatitis C in the currently appealed rating 
decision issued in June 2005.  For such downstream issues, 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is 
not required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  For an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  As noted above, in 
February 2002 and in November 2006, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete this claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the June 2005 rating decision was 
fully favorable to the veteran on the issue of service 
connection for hepatitis C, and because the veteran's higher 
initial rating claims for hepatitis C are being denied in 
this decision, the Board finds no prejudice to the veteran in 
proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the Veterans Court held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for 
higher initial ratings for hepatitis C originates, however, 
from the grant of service connection for this disability.  
Consequently, Vazquez-Flores is inapplicable.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  VA also has provided the veteran with 
examinations to determine the current nature and severity of 
his service-connected hepatitis C.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

Entitlement to an Earlier Effective Date for Hepatitis C

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413, 
421.

The veteran filed his claim for service connection for 
hepatitis C on June 14, 1999, more than one year after his 
separation from active service in April 1968.  Where a claim 
has been filed more than one year after the date of 
separation from service, the effective date of service 
connection is the date of the receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b).  Here, the veteran's records demonstrate that he 
had symptoms consistent with a diagnosis of hepatitis C at 
least as early as February 1999; thus, the later date is the 
date the claim was received.  It is significant that while 
the disability in this case may have existed for several 
years, a claim must be filed in order for any type of benefit 
to be paid.  See 38 C.F.R. § 3.151(a); see also Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an effective date earlier 
than June 14, 1999, for an award of service connection for 
hepatitis C.  Simply put, there is no evidence in the claims 
file that, prior to this date, the veteran filed an informal 
or formal claim or expressed any written intent to file a 
claim for service connection for hepatitis C.  While the 
veteran filed several other service connection claims prior 
to June 1999, he did not mention any symptoms compatible with 
a diagnosis of hepatitis C until he filed his service 
connection claim for hepatitis C on June 14, 1999.  As noted 
above, although it appears that the veteran experienced 
symptoms of hepatitis C prior to filing his claim, the only 
valid date which could serve as a basis for the award of 
service connection for hepatitis C is the date of receipt of 
the veteran's claim on June 14, 1999.

Entitlement to Higher Initial Ratings for Hepatitis C

The veteran also contends that his service-connected 
hepatitis C is more disabling than currently evaluated.  A 
June 2005 rating decision granted service connection for 
hepatitis C and assigned a noncompensable disability rating 
effective June 14, 1999 and a 10 percent disability rating 
effective July 2, 2001 under DC 7354.  A December 2007 rating 
decision assigned a 40 percent disability rating effective 
November 26, 2007 under DC 7354.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  

The Board observes that VA revised the criteria for 
diagnosing and evaluating the liver disabilities, including 
hepatitis C, effective July 2, 2001.  See 66 Fed. Reg. 29488 
(May 31, 2001).  Thus, the veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new criteria; 
only the former criteria are to be applied for the period 
prior to the effective date of the new criteria.  See 
VAOPGCPREC 3-2000.

Under rating criteria in effect prior to July 2, 2001, a 
noncompensable disability rating is warranted for infectious 
hepatitis which is nonsymptomatic and healed.  A 10 percent 
rating requires demonstrable liver damage with mild 
gastrointestinal disturbance. 38 C.F.R. § 4.114, DC 7345.

The revised DC 7354, effective July 2, 2001, provides ratings 
for signs and  symptoms due to hepatitis C infection (non-A 
and non-B hepatitis).  All ratings require serologic evidence 
of hepatitis C infection.  Hepatitis C that is nonsymptomatic 
is rated noncompensably (0 percent) disabling.  Hepatitis C 
with intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period, is rated 10 percent disabling.  Hepatitis C with 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period, is rated 20 percent disabling.  Hepatitis C 
with daily fatigue, malaise, and anorexia, with minor weight 
loss and hepatomegaly, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period, is rated 40 percent 
disabling.  Hepatitis C with daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12- month period, but not occurring constantly, is 
rated 60 percent disabling.  38 C.F.R. § 4.114, DC 7354 
(2007).  

Note (2) to the revised DC 7354 provides that, for purposes 
of rating conditions under DC 7354, "incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  Id.

VA outpatient treatment records dated in February 1999 
reflect that the veteran underwent a liver biopsy and was 
diagnosed with chronic hepatitis C with mild chronic activity 
and mild fibrosis.  

On VA examination in January 2003, the veteran complained of 
mild to moderate chronic fatigue.  Upon physical examination, 
there was no evidence of ascites.  The veteran did not have 
any problems with weight gain or loss and was not 
malnourished.  There was no appreciable loss of muscle 
strength or evidence of muscular atrophy.  The examiner noted 
that hepatitis C had been diagnosed by an outside agency and 
found that a hepatitis C confirmatory test performed on the 
day of this examination was negative.  

On VA examination in May 2003, the veteran complained of 
fatigue, weakness, and depression and denied any vomiting, 
hematemesis, anxiety, or melena.  Upon physical examination, 
there were no ascites, and the veteran's abdomen was soft.  
The examiner noted an inability to determine whether the 
veteran's hepatitis C was cured or not and concluded that the 
veteran needed to see a specialist.  

On VA examination in July 2004, the veteran complained of 
intermittent fatigue for many years and recurrent episodes of 
flu-like symptoms.  Upon physical examination, the veteran 
had a regular cardiovascular rate and rhythm with no murmurs.  
His abdomen was soft, nontender, with no hepatosplenomegaly 
or ascites.  The examiner stated that the veteran was 
considered to be cured from hepatitis C.  

On VA examination on November 26, 2007, the veteran denied a 
history of trauma, neoplasm, alcohol use/abuse, 
cholecystectomy, and any episodes of colic or other abdominal 
pain, distention, nausea, or vomiting in the previous 12-
month period.  He reported 4 incapacitating episodes during 
the previous 12-month period related to chronic liver 
disease, with the incapacitating episodes lasting 7 days.  He 
also reported weakness, malaise, anorexia, abdominal pain, 
jaundice, recurring urinary tract infections, including 4 in 
the previous 12 months which had been difficult to treat.  
Upon physical examination, there was no evidence of 
malnutrition.  The size and consistency of the liver was 
normal.  There was evidence of ascites present.  There was 
abdominal tenderness in the right and left upper quadrants.  
The examiner diagnosed hepatitis C which had no effect on 
feeding, toileting, or grooming, a mild effect on traveling, 
bathing, and dressing, and a moderate effect on chores, 
shopping, exercise, sports, and recreation.  

The Board finds that the preponderance of the evidence is 
against the veteran's higher initial rating claims for 
hepatitis C.  Applying the relevant Diagnostic Codes, the 
Board notes that, prior to July 2, 2001, there is no evidence 
of hepatitis C with demonstrable liver damage with mild 
gastrointestinal disturbance.  For example, VA outpatient 
treatment records dated in February 1999 reflect that the 
veteran was diagnosed with chronic hepatitis C with mild 
chronic activity and mild fibrosis, without any showing of 
demonstrable liver damage with mild gastrointestinal 
disturbance.  Thus, an initial compensable rating is not 
warranted for the veteran's service-connected hepatitis C for 
the time period prior to July 2, 2001.

From July 2, 2001 until November 25 2007, the Board notes 
that there is no evidence of hepatitis C with daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  For example, the January 2003 VA examiner noted that 
the veteran did not have any problems with weight gain or 
loss and was not malnourished.  Moreover, the July 2004 VA 
examiner noted that the veteran reported intermittent 
fatigue, although there is no evidence of daily fatigue.  
Thus, an initial rating greater than 10 percent is not 
warranted for the veteran's service-connected hepatitis C for 
the time period prior to November 25, 2007.  

Effective November 25, 2007, there is no evidence of 
hepatitis C with daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12- 
month period, but not occurring constantly.  For example, at 
the November 2007 VA examination, the veteran reported 
weakness, malaise, and anorexia.  The VA examiner found no 
evidence of malnutrition on physical examination of the 
veteran, however.  Furthermore, the veteran reported 4 
incapacitating episodes during the previous 12-month period 
related to chronic liver disease, with the incapacitating 
episodes having a total duration of 7 days.  Thus, an initial 
rating greater than 40 percent is not warranted for the 
veteran's service-connected hepatitis C effective November 
25, 2007.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service 
connected hepatitis C has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to an effective date earlier than June 14, 1999 
for the grant of service connection for hepatitis C is 
denied. 

Entitlement to an initial compensable rating prior to July 2, 
2001, an initial rating greater than 10 percent prior to 
November 25, 2007, and an initial rating greater than 
40 percent thereafter, for hepatitis C, is denied.  

REMAND

The veteran has claimed entitlement to service connection for 
hypertension, hearing loss and middle ear cholesteatoma, 
sinusitis, allergic rhinitis, degenerative joint disease, 
genitourinary disorder, and enlarged heart, all as secondary 
to service-connected hepatitis C, as well as entitlement to 
TDIU.  

Service connection is warranted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Veterans Court 
also has held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

With regard to the secondary service connection claims, the 
Board notes that the RO duly afforded the veteran VA 
examinations in 2006 for the above claimed disabilities 
secondary to hepatitis C, and it was requested that the 
examiner offer opinions as to whether the claimed 
disabilities were caused by the veteran's service-connected 
hepatitis C.  It does not appear that the examiner provided 
opinions as to whether the claimed disabilities were caused 
or aggravated by the veteran's service-connected hepatitis C.  
Accordingly, on remand, the veteran should be provided 
additional VA examination which address the contended causal 
relationship between his service-connected hepatitis C and 
his other claimed disabilities.

With regard to the TDIU claim, the veteran currently is in 
receipt of service connection for hepatitis C, evaluated as 
40 percent disabling.  A TDIU may be awarded when there are 
two or more disabilities, at least one disability must be 
ratable at 40 percent or more, and any additional 
disabilities must result in a combined rating of 70 percent 
or more, and the disabled person must be unable to secure or 
follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).

Because the veteran's secondary service connection claims are 
being remanded, and because adjudication of these claims may 
impact adjudication of the veteran's TDIU claim, the Board 
concludes that these claims are inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given 
the foregoing, the veteran's TDIU claim also must be 
remanded.  

The RO also should obtain the veteran's up-to-date VA and 
private medical records.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to identify all VA 
and non-VA clinicians who have evaluated 
or treated him for hypertension, hearing 
loss, middle ear cholesteatoma, 
sinusitis, allergic rhinitis, 
degenerative joint disease, genitourinary 
disability, or cardiac disability since 
his separation from service.  Obtain 
outstanding VA treatment records that 
have not been associated with the claims 
file already.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records 
that have not been associated with the 
claims file already.  A copy of any 
negative response(s) should be included 
in the claims file.

2.  Schedule the veteran for appropriate 
VA examinations to determine the nature 
and etiology of any current hypertension, 
hearing loss and middle ear cholesteatoma 
, sinusitis, allergic rhinitis, 
degenerative joint disease, genitourinary 
disability, or cardiac disability.  The 
claims folder must be made available to 
the examiner(s) for review.  Based on the 
examination findings and review of the 
record, the examiner(s) should offer 
opinions as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that hypertension, hearing 
loss and middle ear cholesteatoma, 
sinusitis, allergic rhinitis, 
degenerative joint disease, genitourinary 
disability, or cardiac disability, if 
diagnosed, was caused or aggravated 
(permanently worsened) by the veteran's 
service-connected hepatitis C.  

3.  After completion of the foregoing, 
readjudicate the claims of service 
connection for hypertension, hearing 
loss and middle ear cholesteatoma, 
sinusitis, allergic rhinitis, 
degenerative joint disease, 
genitourinary disability, and a cardiac 
disability, each as secondary to 
service-connected hepatitis C.  Then, 
the RO should readjudicate the 
veteran's TDIU claim.  If the benefits 
sought on appeal remain denied, the 
veteran and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


